Citation Nr: 0117825	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than February 16, 
2000, for the grant of a total disability evaluation based 
upon individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from June 1942 to 
March 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine. 


REMAND

The veteran contends that he is entitled to an effective date 
earlier than February 16, 2000, for the grant of a total 
disability evaluation based upon individual unemployability 
due to service-connected disability.  He asserts that the 
report of a July 1987 VA psychiatric examination indicates 
that he was unemployable due to his service-connected 
generalized anxiety disorder, that it should, therefore, be 
construed as an informal claim for total disability 
evaluation based upon individual unemployability, and that 
the total rating should be effective from the date of that 
informal claim. 

Alternatively, the representative contends that there was 
clear and unmistakable error in a rating decision of 
September 16, 1987, which denied entitlement to a rating in 
excess of 50 percent for generalized anxiety disorder.  In 
support of this claim, the representative also notes the 
report of the July 1987 VA psychiatric examination indicating 
that the veteran was unemployable due to his service-
connected generalized anxiety disorder.  He asserts that the 
regulations that existed at the time of that rating decision 
clearly provided for the assignment of at least a 70 percent 
schedular rating.  He argues that the RO's failure to 
properly apply those regulations constituted clear and 
unmistakable error.

Upon review of the record, the Board notes that the RO has 
yet to consider the issue of whether there was clear and 
unmistakable error in a rating decision of September 16, 
1987, which denied entitlement to a rating in excess of 50 
percent for generalized anxiety disorder.  In this regard, 
the rating assigned to the veteran's generalized anxiety 
disorder in September 1987 would have a significant impact on 
the question of whether he would have been entitled to a 
total disability evaluation based upon individual 
unemployability at that time.  If clear and unmistakable 
error with the September 1987 decision was identified and, 
for example, a 70 percent disability evaluation was assigned, 
the veteran would have been eligible for a total disability 
evaluation based upon individual unemployability pursuant to 
38 C.F.R. § 3.340 (1987).  The Board therefore finds that it 
would be inappropriate at this juncture to enter a final 
determination on whether an effective date earlier than 
February 16, 2000, for the grant of a total disability 
evaluation based upon individual unemployability is 
warranted.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should inform the veteran and 
his representative that it will be 
considering the issue of whether there 
was clear and unmistakable error in a 
rating decision of September 16, 1987, 
which denied entitlement to a rating in 
excess of 50 percent for generalized 
anxiety disorder.  He and his 
representative should be asked whether 
they wish to submit additional evidence 
or argument pertaining to this matter.

2.  After any development indicated by 
the response to the above inquiry, the RO 
should then consider the issue of whether 
there was clear and unmistakable error in 
a rating decision of September 16, 1987, 
which denied entitlement to a rating in 
excess of 50 percent for generalized 
anxiety disorder.  The veteran should be 
informed of the decision and of his 
appellate rights with respect to the 
decision.  If a timely Notice of 
Disagreement is received with respect to 
the decision, the RO should issue a 
Supplemental Statement of the Case and 
inform the veteran of the requirements to 
perfect an appeal with respect to this 
issue.  The veteran and his 
representative should then be provided an 
appropriate opportunity to respond.

3.  With respect to the earlier effective 
date issue on appeal, the RO should 
undertake any other development it deems 
to be required to comply with the notice 
and duty to assist requirements of the 
Veterans Claims Assistance of Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

4.  Then, the RO must readjudicate the 
veteran's claim for an effective date 
earlier than February 16, 2000, for the 
grant of a total disability evaluation 
based upon individual unemployability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


